 Case 1:20-cv-00179-N Document 28 Filed 04/22/21 Page 1 of 1       PageID #: 658




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

TONI L. PURYEAR,                         )
   Plaintiff,                            )
                                         )
v.                                       )    CIVIL ACTION NO. 1:20-00179-N
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
   Defendant.                            )

                                  JUDGMENT

      It is ADJUDGED and DECREED that JUDGMENT is entered in favor of

the Defendant Commissioner of Social Security and against Plaintiff Toni L.

Puryear, in accordance with the Memorandum Opinion and Order entered on this

date affirming the Commissioner’s final decision denying Puryear’s applications for

Social Security benefits.

      DONE this the 22nd day of April 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
